Citation Nr: 1631946	
Decision Date: 08/11/16    Archive Date: 08/23/16

DOCKET NO.  12-00 291A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to compensable evaluation for bilateral hearing loss prior to September 22, 2015, and in excess of 20 percent thereafter. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Christopher Murray, Counsel






INTRODUCTION

The Veteran had active military service from January 1962 to February 1969.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a March 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.


FINDINGS OF FACT

1. Prior to September 22, 2015, bilateral hearing loss is manifested by no more than Level III hearing acuity in the right ear and Level II hearing acuity in the left ear.

2. As of September 22, 2015, bilateral hearing loss is manifested by no more than Level V hearing acuity in the right ear and Level VI hearing acuity in the left ear.


CONCLUSION OF LAW

The criteria for a compensable evaluation for bilateral hearing loss prior to September 22, 2015, or in excess of 20 percent thereafter, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.85, 4.86, Diagnostic Code 6100 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Veteran was provided appropriate notice throughout the appeal.  There has been no allegation of notice error in this case.  See Shinseki v. Sanders/Simmons, 556 U.S. 396 (2009).  No useful purpose would be served by delaying appellate review to send out additional VCAA notice letters.

VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought.  Service treatment records are associated with claims file, as are all available post-service treatment records identified by the Veteran.  The Veteran has been afforded several VA examinations to address his claimed disability.  These VA examinations are adequate for the purposes of evaluating the Veteran's disability, as they involved a review of his pertinent medical history as well as a clinical evaluation of the Veteran, and provides an adequate discussion of relevant symptomatology.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

The Board is satisfied that all relevant facts have been adequately developed to the extent possible and no further assistance to the appellant in developing the facts pertinent to the issues on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.

Analysis

Disability evaluations are determined by evaluating the extent to which a veteran's service connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify various disabilities and the criteria for specific ratings.  Pertinent regulations do not require that all cases show all findings specified by the Schedule, but that findings sufficient to identify the disease and the resulting disability and above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. §§ 4.7 and 4.21; see also Mauerhan v. Principi, 16 Vet. App. 436 (2002).

If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining will be resolved in favor of the Veteran.  38 C.F.R. § 4.3.

Where, as in the present case, entitlement to compensation has already been established and increase in disability rating is at issue, present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Therefore, although the Board has thoroughly reviewed all evidence of record, the more critical evidence consists of the evidence generated during the appeal period.  Further, the Board must evaluate the medical evidence of record since the filing of the claim for increased rating and consider the appropriateness of a "staged rating" (i.e., assignment of different ratings for distinct periods of time, based on the facts).  See Hart v. Mansfield, 21 Vet. App. 505 (2007); see also Fenderson v. West, 12 Vet. App. 119 (1999).

The Veteran's service-connected bilateral hearing loss has been evaluated as noncompensable prior to September 22, 2015, and 20 percent thereafter under the provisions of Diagnostic Code 6100.  See 38 C.F.R. § 4.85 (2015).  In evaluating hearing loss under the schedular criteria, disability ratings are derived by a mechanical application of the ratings schedule to the numeric designations assigned after audiometric evaluations are rendered.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  The ratings schedule provides a table for ratings purposes (Table VI) to determine a Roman numeral designation (I through XI) for hearing impairment.  Table VII is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment in both ears.  38 C.F.R. § 4.85.

When the pure tone threshold at each of the four specified frequencies (1,000, 2,000, 3,000, and 4,000 Hertz) is 55 decibels or more, Table VI or Table VIa is to be used, whichever results in the higher numeral.  38 C.F.R. § 4.86(a).  Additionally, when the pure tone threshold is 30 decibels or less at 1,000 Hertz, and 70 decibels or more at 2,000 Hertz, Table VI or Table VIa is to be used, whichever results in the higher numeral.  Thereafter, that numeral will be elevated to the next higher numeral.  38 C.F.R. § 4.86(b).

Turning to the record, at an October 2010 VA examination, pure tone thresholds, in decibels were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
20
65
75
80
60
LEFT
20
50
80
80
58

Speech audiometry revealed speech recognition ability of 96 percent in the right ear and of 100 percent in the left ear.

Entering the average pure tone thresholds and speech recognition abilities into Table VI reveals the highest numeric designation of hearing impairment is II bilaterally.  See 38 C.F.R. § 4.86(a).  Entering the category designations for each ear into Table VII results in a noncompensable evaluation under Diagnostic Code 6100.

At a June 2011 VA examination, pure tone thresholds, in decibels were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
20
65
75
80
60
LEFT
20
50
80
80
58

Speech audiometry revealed speech recognition ability of 96 percent in the right ear and of 100 percent in the left ear.

Entering the average pure tone thresholds and speech recognition abilities into Table VI reveals the highest numeric designation of hearing impairment is II bilaterally.  See 38 C.F.R. § 4.86(a).  Entering the category designations for each ear into Table VII results in a noncompensable evaluation under Diagnostic Code 6100.

At a June 2014 VA examination, pure tone thresholds, in decibels were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
35
65
85
85
68
LEFT
30
65
90
100
71

Speech audiometry revealed speech recognition ability of 92 percent in the right ear and of 84 percent in the left ear.

Entering the average pure tone thresholds and speech recognition abilities into Table VI reveals the highest numeric designation of hearing impairment is II for the right ear and III for the left.  See 38 C.F.R. § 4.86(a).  Entering the category designations for each ear into Table VII results in a noncompensable evaluation under Diagnostic Code 6100.

Finally, following a September 22, 2015, VA audiology consult indicating a possible increase in the severity of the Veteran's bilateral hearing loss, the Veteran was provided another VA examination in October 2015.  At this examination, pure tone thresholds, in decibels were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
45
80
90
95
78
LEFT
40
75
80
95
73

Speech audiometry revealed speech recognition ability of 80 percent in the right ear and of 68 percent in the left ear.

Entering the average pure tone thresholds and speech recognition abilities into Table VI reveals the highest numeric designation of hearing impairment is V for the right ear and VI for the left.  See 38 C.F.R. § 4.86(a).  Entering the category designations for each ear into Table VII results in a 20 percent evaluation under Diagnostic Code 6100.

The Board acknowledges the Veteran's contentions that his service-connected bilateral hearing loss warrants an increased evaluation throughout the appeal period.  However, in determining the actual degree of disability, an objective examination is more probative of the degree of the Veteran's impairment.  Furthermore, the opinions and observations of the Veteran alone cannot meet the burden imposed by the rating criteria under 38 C.F.R. § 4.85 with respect to determining the severity of his service-connected hearing loss.  See Moray v. Brown, 2 Vet. App. 211, 214 (1993); see also Davidson v. Shinseki, 581 F.3d 1313 (2009).

The Board finds that there is no audiological evidence of record to support a compensable evaluation prior to September 22, 2015, or an evaluation greater than 20 percent thereafter for the Veteran's bilateral hearing loss.  See Hart, supra.  Even though the Veteran did submit the report of a May 2011 private audiogram which he asserts demonstrates hearing loss of such severity so as to warrant an increased evaluation, the Board notes that no speech discrimination testing was performed at this evaluation and, therefore, the May 2011 audiogram report cannot serve as a basis for evaluating the Veteran's hearing loss.  See 38 C.F.R. § 4.85(a) (requiring the use of the Maryland CNC speech discrimination test).   

The preponderance of the evidence is against his claim for an increased evaluation.  Consequently, the benefit-of-the-doubt rule does not apply.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

As a final note, the Board also has considered whether the Veteran is entitled to a greater level of compensation on an extra-schedular basis.  The rating criteria pertaining to hearing loss contemplate speech reception thresholds and ability to hear spoken words on the Maryland CNC testing.  The symptoms associated with the Veteran's bilateral hearing loss, including difficulty understanding speech in the presence of background noise, are contemplated by the rating criteria.  To the extent the Veteran has also complained of ringing in his ears, such symptomatology is attributed to tinnitus and not his service-connected hearing loss.  The medical evidence fails to show anything unique or unusual about the Veteran's condition that would render the schedular criteria inadequate.  Further, there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Referral for consideration of an extraschedular rating is not warranted either based on symptoms related to service-connected bilateral hearing loss, or on a disability that can be attributed only to the combined effect of multiple conditions.  See Thun v. Peake, 22 Vet. App. 111 (2008); see also Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).

As a final note, entitlement to a total disability evaluation based upon individual unemployability (TDIU) is an element of all increased rating claims.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  In the instant case, the Veteran's claim for TDIU has been separately denied by the RO, most recently in a September 2015 statement of the case, and the Veteran neither completed an appeal of this denial nor has he since submitted additional evidence indicating he is unable to obtain or maintain gainful employment due to his service-connected disabilities.  Therefore, remand or referral for a derivative claim for a TDIU is not warranted in this case.


ORDER

A compensable evaluation prior to September 22, 2015, and in excess of 20 percent thereafter, for bilateral hearing loss is denied.


____________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


